ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Gilford Corporation                          )       ASBCA No. 59734
                                             )
Under Contract No. W912DR-14-C-0019          )

APPEARANCES FOR THE APPELLANT:                       Charles M. Asmar, Esq.
                                                     David A. Edelstein, Esq.
                                                      Asmar, Schor & McKenna, PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    William J. Selinsky, Esq.
                                                    Scott C. Seufert, Esq.
                                                    David B. Jerger, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Baltimore

                  OPINION BY ADMINISTRATIVE JUDGE TING

       On 16 June 2014, the U.S. Army Corps of Engineers, Baltimore District,
(USACE or government) awarded Contract No. W912DR-14-C-0019 (the contract) to
Gilford Corporation (Gilford or appellant). The contract was for the construction of
the North Post Access Control Point at Fort Belvoir, Virginia.

      The contract incorporated by reference the following clauses, among others,
FAR 52.249-2, TERMINATION FOR CONVENIENCE OF GOVERNMENT (FIXED-PRICE)
(APR 2012)-Alternate I (SEP 1996), and FAR 52.249-10, DEFAULT (FIXED-PRICE
CONSTRUCTION) (APR 1984 ).

       By letter dated 12 September 2014, the USACE contracting officer terminated
the contract for default for Gilford's failure to provide performance and payment
bonds within the time specified in the contract. Gilford timely appealed the decision
by notice dated 10 December 2014 to the Armed Services Board of Contract Appeals
(ASBCA or Board). The appeal was docketed as ASBCA No. 59734.

       The parties have settled their dispute and have jointly requested that the Board
issue a decision incorporating the terms of their agreement as set forth in their
14 November 2016 "RULE 19(D) STIPULATION AND JOINT MOTION FOR
DECISION."
       In accordance with Rule 19(d) of the Rules of the ASBCA and the stipulation of
the parties, it is the Board's decision, in the nature of a consent judgment, that:

       1. The termination for default is converted to a no-cost termination for the
          convenience of the government;

      2 .. The Board makes no (zero) monetary award to appellant; and

      3. Any claim for termination costs or other costs associated with or arising out
         the contract by appellant is waived.


      Dated: 22 November 2016

                                               ·t$:.T~ c
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur



                       ~
                                     /

            ~~-
·MARKN. STEMPLE                                   RJCHARDSHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59734, Appeal of Gilford
Corporation, rendered in conformance with the Board's Charter.

             Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                           2